Case 4:17-cv-00883-RAS-CAN Document 13 Filed 07/10/20 Page 1 of 1 PageID #: 96



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


 DAVION LATRONE YOUNG, #2081855                  §
                                                 §
 VS.                                             §                CIVIL ACTION NO. 4:17cv883
                                                 §
 DIRECTOR, TDCJ-CID                              §

                                    ORDER OF DISMISSAL

        The above-entitled and numbered civil action was referred to United States Magistrate Judge

 Christine A. Nowak, who issued a Report and Recommendation recommending that the petition for

 writ of habeas corpus be denied as time-barred and that the case be dismissed with prejudice.

 Petitioner filed objections.

        The Report and Recommendation of the Magistrate Judge, which contains proposed findings

 of facts and recommendations for the disposition of such action, has been presented for

 consideration. After conducting a de novo review of Petitioner’s objections, the court determines

 they are without merit and concludes that the findings and conclusions of the Magistrate Judge

 are correct and adopts the same as the findings and conclusions of the court.

        It is therefore ORDERED the petition for writ of habeas corpus is DENIED, and the case

 is DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by either

 party not previously ruled on are hereby DENIED.

               .   SIGNED this the 10th day of July, 2020.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
